 Case: 5:19-cv-00197-MAS Doc #: 28 Filed: 08/28/19 Page: 1 of 2 - Page ID#: 171




                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION AT LEXINGTON
                                          )
ROBERT TOMPKINS                           )               Filed Electronically
                                          )
       PLAINTIFF,                         )
                                          )
VS.                                       )
                                          )
BONNIE PLANTS, INC. d/b/a BONNIE PLANTS, )     CASE NO. 5:19-cv-00197-KKC
ALABAMA FARMERS COOPERATIVE, INC.         )
d/b/a BONNIE PLANTS, AND LOWE’S HOME      )
IMPROVEMENT, LLC, d/b/a LOWE’S and d/b/a  )
LOWE’S HOME IMPROVEMENT                   )
                                          )
       DEFENDANTS.                        )
                                          )

                      AGREED ORDER OF SUBSTITUTION


      The parties having understood that Lowe’s Home Improvement, LLC does not

own or operate Lowe’s stores in Kentucky, and having AGREED that the claims

against Defendant Lowe’s Home Improvement, LLC should be dismissed, and the

Court being otherwise sufficiently advised, IT IS HEREBY ORDERED AND

ADJUDGED that the claims herein against Defendant Lowe’s Home Improvement,

LLC are DISMISSED in their entirety without prejudice, and those same claims

shall remain as against the newly substituted party, Lowe’s Home Centers, LLC,

which owns and/or operates the Lowe’s Store at issue in Lexington, Kentucky.
  Case: 5:19-cv-00197-MAS Doc #: 28 Filed: 08/28/19 Page: 2 of 2 - Page ID#: 172




HAVE SEEN:
AGREED TO BE ENTERED:

/s/ J. Tate Meagher, with permission, LRH
J. Tate Meagher
Counsel for Plaintiff

/s/ Lucas Harrison
John W. Walters
Gary W. Thompson
Lucas R. Harrison,
Counsel for Defendants

/s/ Laura L. Mays
Laura L. Mays
Co-Counsel for Defendant,
Lowe’s Home Improvement, LLC



                                                      CERTIFICATE OF SERVICE

            On August 28, 2019, I electronically filed the foregoing with the Clerk of the Court by

using the CM/ECF system, which will send a notice of electronic filing to all counsel of record.

                                                                /s/ Lucas Harrison
                                                                COUNSEL FOR DEFENDANTS



923.006190C:\NRPortbl\Golden_and_Walters\JAIME\1094625_1.docx




                                                                  2
